


109 HR 5517 IH: To amend the Small Business Act to establish a temporary

U.S. House of Representatives
2006-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5517
		IN THE HOUSE OF REPRESENTATIVES
		
			May 25, 2006
			Mr. Udall of New
			 Mexico (for himself, Mrs.
			 Emerson, Mrs. Kelly, and
			 Mr. Michaud) introduced the following
			 bill; which was referred to the Committee
			 on Small Business
		
		A BILL
		To amend the Small Business Act to establish a temporary
		  loan program and a temporary vocational development program for small business
		  concerns owned and controlled by veterans.
	
	
		1.Short titleThis Act may be cited as the Seeds
			 for Soldiers Act.
		2.Temporary loan
			 program for small business concerns owned and controlled by veterans
			(a)In
			 generalThe Administrator may make a loan under section 7(a) of
			 the Small Business Act (15 U.S.C.
			 636(a)) to a small business concern owned and controlled by veterans.
			(b)Special
			 RulesNotwithstanding the requirements of section 7 of the
			 Small Business Act (15 U.S.C. 636),
			 the following special rules apply to a loan under this section:
				(1)The Administrator
			 may make a loan under this section for any business purpose, including the
			 refinancing of any outstanding business debt.
				(2)No payment of
			 principal on a loan under this section shall be due or payable during the
			 1-year period beginning on the date on which the loan is issued. Any interest
			 payable with respect to the loan for such period shall be paid by the
			 Administration.
				(3)A
			 loan may be made under this section if the total amount outstanding and
			 committed to the borrower under section 7(a) of the
			 Small Business Act (15 U.S.C. 636(a))
			 would not exceed $3,000,000.
				(4)In the case of an
			 agreement to participate on a deferred basis in a loan under this
			 section—
					(A)the participation
			 of the Administration shall be equal to 90 percent of the balance of the
			 financing outstanding at the time of disbursement of the loan;
					(B)the Administrator
			 shall collect (except in the case of a loan that is repayable in 1 year or
			 less) a guarantee fee for any loan under this section, which shall be payable
			 by the participating lender, and may be charged to the borrower as
			 follows:
						(i)A
			 guarantee fee equal to 0.5 percent of the deferred participation share of a
			 total loan amount that is not more than $150,000.
						(ii)A
			 guarantee fee equal to 1.5 percent of the deferred participation share of a
			 total loan amount that is more than $150,000, but not more than
			 $700,000.
						(iii)A
			 guarantee fee equal to 2 percent of the deferred participation share of a total
			 loan amount that is more than $700,000; and
						(C)the annual fee
			 assessed and collected on any such loan shall not exceed an amount equal to
			 0.15 percent of the outstanding balance of the deferred participation share of
			 the loan.
					(5)The Administrator
			 may make such loans without regard to the ability of a small business concern
			 to obtain credit elsewhere.
				(6)The Administrator
			 shall make such loans without regard to the availability of collateral to
			 secure such loans.
				(c)TerminationThe
			 Administrator may not make a loan under this section after December 31,
			 2008.
			(d)DefinitionsFor
			 the purpose of this section, the terms Administrator,
			 Administration, credit elsewhere, and small
			 business concern owned and controlled by veterans have the respective
			 meanings given such terms in section 3 of the Small Business Act (15 U.S.C. 632).
			(e)Authorization of
			 AppropriationsThere is authorized to be appropriated to carry
			 out this section $25,000,000 for fiscal year 2007. Such sum shall remain
			 available until expended.
			3.Temporary
			 vocational development program for veterans
			(a)EstablishmentIn
			 accordance with this section, the Administrator shall make grants to small
			 business development centers for the provision of a program of assistance for
			 veterans that includes training in a vocational or technical trade and
			 entrepreneurial assistance in establishing and operating a small business
			 concern that provides services in such trade.
			(b)Minimum grant
			 amountThe Administrator shall not make a grant under this
			 section for an amount less than $500,000.
			(c)Application and
			 award
				(1)ApplicationTo
			 be eligible to receive a grant under this section, a small business development
			 center shall submit to the Administrator an application in such form and
			 containing such information and assurances as the Administrator may require and
			 that includes information regarding the applicant’s goals and objectives for
			 the program of assistance to be provided with the grant.
				(2)Priority in
			 awarding grantsIn awarding the grants, the Administrator shall
			 consider the needs of the area served by the small business development center,
			 including whether the small business development center is located in the
			 proximity of a United States military installation.
				(d)TerminationThe
			 Administrator shall not make any grant under this section after December 31,
			 2008.
			(e)Coordination
			 with Small Business
			 ActA grant made under this section shall not be taken
			 into account for purposes of section 21 of the Small Business Act (15 U.S.C. 648).
			(f)DefinitionsFor
			 purposes of this section the following definitions apply:
				(1)The term
			 Administrator means the Administrator of the Small Business
			 Administration.
				(2)The term
			 small business development center means a small business
			 development center described in section 21 of the Small Business Act (15 U.S.C. 648).
				(3)The term
			 veteran has the meaning given such term in section 3(q)(4) of the
			 Small Business Act (15 U.S.C.
			 632(q)(4)).
				(g)Authorization of
			 appropriationsThere is authorized to be appropriated to carry
			 out this section $25,000,000 for fiscal year 2007. Such amount shall remain
			 available until expended.
			
